Citation Nr: 1412590	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from August 30, 1974 to November 21, 1974 with 48 days lost during that period.  He also had service with the Army National Guard of Pennsylvania with a period of active duty for training (ACDUTRA) and advanced individual training from March 2, 1981 to September 4, 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for hearing loss and tinnitus.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for traumatic brain injury has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any action deemed necessary.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required concerning the claim for service connection for hearing loss. 

The Veteran contends that his current hearing loss is due to head trauma incurred in an immersion heater explosion that threw him backwards in July 1997.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's enlistment medical examination report dated in March 1980 contained audiometric testing that showed the puretone thresholds in decibels 
at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 20, 20, and 20; and in the left ear were 20, 10, 10, 20, and 55.  Accordingly, left ear hearing loss for VA purposes was shown at that time.  38 C.F.R. § 3.385.  

Audiometric examination findings recorded in June 1981 medical examination report were listed as 20 across all frequencies from 500 to 4000 Hertz both ears.  

Audiometric findings in May 1990 at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 5, 10, 15, and 20; and in the left ear were 15, 10, 10, 30, and 80.  These findings are consistent with left ear hearing loss for VA purposes.  Id.  

Audiometric findings in January 1994 at the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 10, 5, and 10; and in the left ear were 15, 0, 0, 5, and 65.  As such, left ear hearing loss for VA purposes was shown at that time.  Id.  He reported a perceived hearing loss in a January 1994 report of medical history, and a summary of defects following audiometric testing indicated that he had high frequency hearing loss in both ears.  It was also noted that he worked as a saw operator.

The Veteran's service treatment records document an explosion in July 1997 as the Veteran described and show that he lost consciousness as a result of the blast when he hit a tree.  Another July 1997 document confirms that the incident occurred while he was on ACDUTRA with the Army National Guard.  

Audiometric examination in February 1999, after the explosion, showed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 10, 20, and 60; and in the left ear were 35, 10, 15, 35, and 85.  

In October 2011 the Board remanded the claim for a VA examination.  The examiner was asked to determine whether the Veteran's preexisting left ear hearing loss was permanently worsened beyond its natural progression as a result of ACDUTRA, to include the July 1997 explosion.  The examiner was also asked to determine whether it was at least as likely as not that any current right ear hearing loss disability was the result of ACDUTRA, to include the July 1997 explosion.  

On VA audiological examination in November 2011, the examiner diagnosed bilateral sensorineural hearing loss and concluded that the Veteran's hearing loss did not pre-exist service because his hearing was normal in 1981 and 1985.  It appears the examiner was under the impression that the Veteran was on active duty for years, rather than being a reserve member of the National Guard.  The examiner did not address whether the Veteran's preexisting left ear hearing loss, as noted in May 1990 and January 1994, was permanently worsened beyond its natural progression as a result of the July 1997 explosion.  The examiner also failed to address the Veteran's contention that his right ear hearing loss, first shown in February 1999, two years after the explosion, was the result of injuries incurred during the July 1997 explosion.  

Accordingly, in October 2013, the Board remanded the claim for an addendum opinion report, which was obtained in November 2013.  Following a review of the claims file, the examiner opined that it was less likely as not that any current hearing loss disability was etiologically related to the July 1997 heater explosion during ACDUTRA because a review of the records showed the Veteran's hearing loss fluctuated during service and preceded the July 1997 explosion as it was documented in 1990 and 1994.  The opinion appears to contradict prior findings noted in the November 2011 examination report, and more importantly, it is not responsive to the Board's inquiries.  Accordingly, a new opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the November 2011 examination and provided the November 2013 addendum, if available.  If that examiner is not available, the file should be reviewed by another audiologist to obtain the requested opinions.  If a new examination is deemed necessary, one should be scheduled.  Following review of the record the examiner should respond to the specific questions below.  

a. In the left ear, the Veteran had a puretone threshold of 65 decibels at 4000 Hertz on a 1994 examination, and had hearing loss for VA purposes in that ear.  Was 
that pre-existing hearing loss permanently worsened beyond normal progression by the July 1997 explosion during ACDUTRA?  In explaining your opinion, please address the significance of the threshold shifts between the January 1994 audiogram and the February 1999 audiogram.  The examiner should indicate whether any significant shift was at least as likely as not the result of the 1997 explosion and explain why/why not.  
 
b. In the right ear, the Veteran's hearing was within normal limits for VA purposes in January 1994.  After the July 1997 explosion, the puretone threshold at 4000 Hertz was 60 decibels, which meets the criteria for a hearing loss disability for VA purposes.  Is the Veteran's hearing loss in the right ear at least as likely as not the result of the July 1997 explosion during ACDUTRA?  In explaining your opinion, please address the significance of the threshold shifts between the January 1994 audiogram and the February 1999 audiogram.  The examiner should indicate whether any significant shift was at least as likely as not the result of the 1997 explosion and explain why/why not.  

c. If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

